      Case: 1:19-cv-01557 Document #: 1 Filed: 03/05/19 Page 1 of 3 PageID #:1



                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

TILLIE JOHNSON                               )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Case No.:
                                             )
TONY LEE DAVIS, and FEDERAL                  )      Removed from:
EXPRESS CORPORATION, a foreign               )      Circuit Court of Cook County, Illinois
entity,                                      )      Case No. 2019 L 000796
                                             )
               Defendants.                   )

                                     NOTICE OF REMOVAL

       The Defendant, FEDERAL EXPRESS CORPORATION, by and through its attorneys, Donald

G. Machalinski and Linda J. Schneider, of Tressler LLP, and pursuant to 28 U.S.C. §§1332, 1441,

and §1446, removes Case No. 2019 L 000796, entitled TILLIE JOHNSON v. TONY LEE DAVIS, et al.,

now pending in the Circuit Court of Cook County, Illinois, County Department, Law Division, to

the United States District Court for the Northern District of Illinois, Eastern Division, and in

support thereof states as follows:

                                         BACKGROUND

       1.      This cause of action arises out of a motor vehicle accident between the vehicles

being driven by the Plaintiff, Tillie Johnson (“Johnson”), and Defendant, Tony Lee Davis, that

occurred on February 4, 2017 on U.S. Route 30 at or near its intersection with South Cicero

Avenue, in the City of Matteson, County of Cook, Illinois. (See attached Complaint, Exhibit 1).

       2.      Johnson alleges that she was injured as a result of the aforesaid motor vehicle

accident. (See Ex. 1).
      Case: 1:19-cv-01557 Document #: 1 Filed: 03/05/19 Page 2 of 3 PageID #:2



       3.      Johnson is a resident and citizen of the State of Illinois.

       4.      Federal Express Corporation is a Delaware corporation with its principal place of

business in Memphis, Tennessee.

       5.      On January 22, 2019 Johnson filed her Complaint in the Circuit Court of Cook

County with an ad damnum seeking in excess of the minimum jurisdictional limit, in part, for

alleged injuries and damages. (See Ex. 1).

       6.      On February 6, 2019, Federal Express Corporation was served with the Summons

and Complaint. (See attached Notice of Service of Process, Exhibit 2).

                         REMOVAL BASED ON DIVERSITY JURISDICTION

       7.      Federal Express Corporation removes this lawsuit on the basis that federal

jurisdiction is proper in this case on the grounds of diversity, pursuant to 28 U.S.C. §1332(a)(3).

       8.      Federal district courts have original jurisdiction of all civil actions between citizens

of different states where the amount of controversy exceeds $75,000.

       9.      A defendant may remove an action from state court to federal court, based on

diversity jurisdiction, pursuant to the provisions of 28 U.S.C. §1446.

       10.     Under §1446, a defendant may file a notice of removal within thirty (30) days of

receiving a copy of the complaint.

       11.     Thirty days have not elapsed since Federal Express Corporation was served with

the Summons and Complaint wherein Federal Express Corporation ascertained that the case is

one which is removable, and therefore the requirements of 28 U.S.C. §1446(b) have been met.




                                                  2
        Case: 1:19-cv-01557 Document #: 1 Filed: 03/05/19 Page 3 of 3 PageID #:3



        12.    Pursuant to 28 U.S.C. §1332, Federal Express Corporation believes in good faith

that the amount of controversy exceeds $75,000, based in part, on the representations made by

Johnson in her Complaint, and the supporting affidavit of her attorney attached to same.

        13.    As required by 28 U.S.C. §1446(b), counsel for Federal Express Corporation is

providing written notice of the filing of this Notice of Removal to counsel for the Plaintiff and is

filing a copy of this Notice of Removal with the Clerk of the Circuit Court of Cook County, Illinois

(See attached Notice of Filing Notice of Removal, Exhibit 3).

        WHEREFORE, the Defendant, Federal Express Corporation, removes Case No. 2019 L

000796, entitled TILLIE JOHNSON v. TONY LEE DAVIS, et al., now pending in the Circuit Court of

Cook County, Illinois, County Department, Law Division, to the United States District Court for

the Northern District of Illinois, Eastern Division, and/or for any other order this Court deems

just.

                                              Respectfully submitted by,

                                              FEDERAL EXPRESS CORPORATION

                                              _/s/Donald G. Machalinski_____________
                                              Donald G. Machalinski

        Attorneys for the Defendant,
        Federal Express Corporation
        Donald G. Machalinski
        Linda J. Schneider
        Tressler LLP
        233 South Wacker Drive, 61st Floor
        Chicago, Illinois 60606
        (312) 627-4000
        Fax: (312) 627-1717
        dmachalinski@tresslerllp.com
        lschneider@tresslerllp.com




                                                 3
